 Case 1:19-cr-00059-LO Document 183 Filed 02/12/21 Page 1 of 2 PageID# 1493



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

UNITED STATES OF AMERICA                     )
                                             )              1:19cr59
               v.                            )
                                             )
DANIEL EVERETTE HALE                         )

                                     NOTICE OF HEARING

       PLEASE TAKE NOTICE that on Thursday, February 25, 2021, at 10:00 a.m., the

government will move the Court to hear its First Supplemental Motion in Limine to Admit

Certain Business Records (Dkt. 182), and allow authentication by certificate.

       .

                                                    Respectfully submitted,

                                                    Raj Parekh
                                                    Acting United States Attorney

                                                    ________/s_________________
                                                    Gordon D. Kromberg
                                                    Assistant United States Attorney
                                                    Virginia Bar No. 33676
                                                    Assistant United States Attorney
                                                    Attorney for the United States
                                                    2100 Jamieson Avenue
                                                    Alexandria, VA 22314
                                                    (703) 299-3700
                                                    (703) 837.8242 (fax)
                                                    gordon.kromberg@usdoj.gov
 Case 1:19-cr-00059-LO Document 183 Filed 02/12/21 Page 2 of 2 PageID# 1494




                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of February 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of such filing

(NEF) to all attorneys of record.


                                             ____________/s______________
                                             Gordon D. Kromberg
                                             Assistant United States Attorney
                                             Virginia Bar No. 33676
                                             Assistant United States Attorney
                                             Attorney for the United States
                                             2100 Jamieson Avenue
                                             Alexandria, VA 22314
                                             (703) 299-3700
                                             (703) 837.8242 (fax)
                                             gordon.kromberg@usdoj.gov




                                                2
